Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious the antenna adjustment apparatus of claim 1, specifically having a first drive wheel, a first rotating shaft, a gear carrier, a first gear, a second drive wheel, a second gear, and a plurality of output gears, where the first drive wheel is meshed with the first gear, the second drive wheel is meshed with the second gear, and an axis of the second gear coincides with an axis of the first drive wheel,  where the plurality of output gears are connected to a plurality of phase shifters of an antenna assembly in a one-to-one correspondence manner, and where the second gear is fixedly connected to the gear carrier, the first gear is configured to rotate together with the gear carrier, and where the first drive wheel is configured to propel the first gear to rotate and drive the output gear meshed with the first gear to rotate, and the output gear is configured to propel the phase shifter connected to the output gear, wherein the antenna adjustment apparatus is configured to adjust a downtilt angle of an antenna assembly.
The prior art of record does not disclose or render obvious the remote electrical tilt antenna of claim 14, specifically having an antenna assembly, an antenna adjustment apparatus integrated in the antenna assembly, where the antenna adjustment apparatus comprises: a first drive wheel, a first rotating shaft, a gear carrier, a first gear, a second drive wheel, a second gear and a plurality of output gears, where the first drive wheel is meshed with the first gear, where the second drive wheel is meshed with the second gear, and an axis of the second gear coincides with an axis of the first drive wheel, wherein the plurality of output gears is connected to a plurality of phase shifters in a one- to-one correspondence manner, where the second gear is fixedly connected to the gear carrier, the first gear is configured to rotate together with the gear carrier and where the first drive wheel is configured to propel the first gear to rotate and drive the output gear meshed with the first gear to rotate, and the output gear is configured to propel the phase shifter connected to the output gear.
The prior art of record does not disclose or render obvious the method of claim 17, specifically providing a first drive wheel, a first rotating shaft, a gear carrier, a first gear, a second drive wheel, a second gear, and a plurality of output gears, where the first drive wheel is meshed with the first gear, the second drive wheel is meshed with the second gear, and an axis of the second gear coincides with an axis of the first drive wheel, and connecting the plurality of output gears to a plurality of phase shifters in a one-to-one correspondence manner,  wherein the second gear is fixedly connected to the gear carrier, where the first gear is configured to rotate together with the gear carrier, and where he first drive wheel is configured to propel the first gear to rotate and drive the output gear meshed with the first gear to rotate, and the output gear is configured to propel the phase shifter connected to the output gear.
The prior art of record lacks the specific structure and arrangement of the gear carrier, gear wheels, and the connection to the phase shifters. To modify the prior art exactly as Applicant claims would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658